Franklin App. No. 02AP-230, 2002-Ohio-6559. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed January 31, 2003:
“For the reasons stated in the memorandum decision of this court rendered herein on January 30, 2003, it is the order of this court that the motion to certify, the judgment of this court as being in conflict with the judgment of the Eighth District Court of Appeals for Cuyahoga County in State v. Zimmerman (Dec. 6, 2001), Cuyahoga App. No. 79011 [2001 WL 1671152], is granted, and, pursuant to Section 3(B)(4), Article IV, Ohio Constitution, the record of this case is certified to the Ohio Supreme Court for review and final determination upon the following issue in conflict: ‘If a trial court properly imposes the maximum sentence on a first-time offender pursuant to the requirements in R.C. 2929.14(C), does the “except as provided in division (C)” language contained in R.C. 2929.14(B) relieve the court from the requirements under R.C. 2929.14(B) regarding minimum sentences?’ ”
Resnick and F.E. Sweeney, JJ., dissent.
Sua sponte, cause consolidated with 2003-0083, State v. Evans, Franklin App. No. 02AP-230, 2002-Ohio-6559.
Resnick and F.E. Sweeney, JJ., dissent.